          Case 1-20-43683-ess              Doc 4       Filed 10/21/20         Entered 10/21/20 16:27:40




    KLESTADT WINTERS JURELLER
      SOUTHARD & STEVENS, LLP
    200 West 41st Street, 17th Floor
    New York, New York 10036-7203
    Tel: (212) 972-3000
    Fax: (212) 972-2245
    Tracy L. Klestadt

    Proposed Counsel to Brooklyn Roasting Works
      LLC, et al, Debtors and Debtors in
      Possession.

    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------------x
    In re                                                    :
                                                             :                  Chapter 11
    Brooklyn Roasting Works LLC, et al,                      :
                                                             :                  Case No. 20-_____ (___)
                                                1
                                       Debtors .             :
                                                             :                  Joint Administration Pending
    ----------------------------------------------------------x

                   DECLARATION OF THOMAS POTTER, MANAGER
           OF THE DEBTORS, PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

           Thomas Potter, being duly sworn, declares and states, under penalty of perjury pursuant to

28 U.S.C. § 1746, as follows:

           1.       I am one of the managers of Brooklyn Roasting Works LLC, d/b/a Brooklyn

Roasting Company, the above-captioned debtor and debtor in possession (“BRC”, together with

its four subsidiaries also filing for bankruptcy protection, the “Debtors”). I have been a minority

investor in the Debtors since 2009. I have been a Board Member of the Debtors since 2010 but in

September, 2020 became the manager of the Debtors responsible for its day-to-day operations



1
       The Debtors in these cases, along with the last four digits of their federal tax identification numbers are
       (i) Brooklyn Roasting Works, LLC, d/b/a Brooklyn Roasting company (7418), (ii) BRC Powerplant
       LLC (2286), (iii) BRC Powerplant Building 123, LLC (2469), (iv) BRC Powerplant 45 Washington,
       LLC (9636), and Brooklyn Roasting Company Powerplant LLC (6650).
      Case 1-20-43683-ess         Doc 4     Filed 10/21/20     Entered 10/21/20 16:27:40




because I am the manager with a financial background that could guide the Debtors through the

bankruptcy process.

       2.      In that role, I am the officer with primary responsible for the business and financial

affairs of the Debtors. I am familiar with the Debtors’ operations and books and records, which I

personally know are made and maintained in the ordinary course of business. On this basis, I have

personal knowledge of the facts stated herein or knowledge based on the business records that are

made and maintained in the Debtors’ ordinary course of business, the information supplied to me

by (a) the other members of the Debtors, (b) my colleagues who report directly to me, or (c) the

Debtors’ general bankruptcy counsel and other legal and professional advisors.

       3.      I submit this declaration (the “Declaration”) in accordance with Rule 1007-4 of the

Local Bankruptcy Rules for the United States Bankruptcy Court for the Eastern District of New

York (the “Local Rules”) and in connection with the Debtors’ voluntary petitions (the “Petitions”)

for relief under subchapter V of title 11 of the United States Code (the “Bankruptcy Code”) filed

in the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy

Court”) (collectively, the “Subchapter V Cases”) on October 21, 2020 (the “Petition Date”). I

make this Declaration to provide the Court and all parties in interest with an overview of the

Debtors, their business and the events precipitating the commencement of the Debtors’ Subchapter

V Cases. This Declaration also supports the Debtors’ respective voluntary petitions and First Day

Motions (later defined).

       4.      Except as otherwise indicated herein, the facts set forth in this Declaration are based

on my personal knowledge, my review of relevant documents, information provided to me by the

Debtors’ management, employees or professionals, or my opinion based upon my experience,

knowledge, and information concerning the Debtors’ operations and the industry in which they



                                                 2
       Case 1-20-43683-ess         Doc 4     Filed 10/21/20      Entered 10/21/20 16:27:40




operate. I am authorized to submit this Declaration on the Debtors’ behalf. If called upon to

testify, I would testify competently to the facts set forth in this Declaration.

       5.      On the Petition Date, I caused each of the Debtors to file a voluntary petition for

relief under Subchapter V of Chapter 11 of the Bankruptcy Code in the Bankruptcy Court. The

Debtors commenced these Subchapter V Cases to effectuate a restructuring of their capital

structure and operations under Subchapter V of Chapter 11 of the Bankruptcy Code.

       6.      The Debtors together comprise a small business debtor within the meaning of

Bankruptcy Code § 101(51D). The Debtors continue to operate their business and manage their

assets as debtors in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

       7.      There is no other or prior bankruptcy case filed by or against the Debtors. To the

best of my knowledge, no committee of unsecured creditors was organized prior to the order for

relief in the Debtors’ Subchapter V Cases.

       8.      A copy of the resolution authorizing the filing of these Subchapter V Cases by each

of the Debtors is attached to their respective Petitions and incorporated by reference herein. Unless

otherwise indicated, all financial information contained herein is presented on an estimated and

unaudited basis.

       9.      To enable the Debtors to operate effectively and minimize potential adverse effects

in the Subchapter V Cases, the Debtors have requested certain relief in “first day” motions and

applications filed with the Court (collectively, the “First Day Motions”) concurrently herewith.

The First Day Motions, summarized below, seek, among other thing: (i) to implement certain

administrative procedures that will promote a seamless transition of the Debtors into the

Subchapter V Cases; and (ii) to authorize two of the Debtors to reject certain unexpired leases of

nonresidential real property as of the Petition Date and to abandon the personal property remaining



                                                   3
       Case 1-20-43683-ess         Doc 4     Filed 10/21/20    Entered 10/21/20 16:27:40




on the premises thereon as of the Petition Date, to reduce the administrative burden on the Debtors’

estates. This relief is critical to the Debtors’ efforts to maximize value for the benefit of their

creditors and is intended to minimize the potential adverse effects that commencement of the

Subchapter V Cases may have on the Debtors and their business operations.

        10.     I believe that the relief requested in each First Day Motion is: (a) necessary to

preserve and maximize the value of the Debtors’ estates; (b) essential to the successful

reorganization of the Debtors; and (c) serves the best interests of the Debtors, their estates, their

creditors and other parties in interest.

    A. Background of the Debtors’ Business

        11.     BRC is a specialty coffee roaster, wholesaler, and retailer based in the Brooklyn

Navy Yard. BRC sources, roasts and sells high quality Fair Trade, Rainforest Alliance, and

Organic certified and sustainable coffees.

        12.     BRC is the parent company, from which the majority of the business operations for

all of the Debtors is run. BRC is the only one of the Debtors in these Subchapter V Cases that

maintains bank accounts in which it collects any revenue derived from each of the Debtors’

locations and from which it pays all of the expenses associated with each of the other Debtors and

their locations, namingly rent.

        13.     The four remaining Debtors, BRC Powerplant LLC, BRC Powerplant Building

123, LLC, BRC Powerplant 45 Washington, LLC and Brooklyn Roasting Company Powerplant

LLC (collectively, the “Debtor Subsidiaries”), are each a subsidiary of BRC. The exclusive

business purpose of each of the Debtor Subsidiaries is to maintain one lease for nonresidential real

property. The only exception is Debtor Brooklyn Roasting Company Powerplant LLC, which

maintains both a lease for nonresidential real property and one lease for billboard advertising



                                                 4
         Case 1-20-43683-ess      Doc 4    Filed 10/21/20     Entered 10/21/20 16:27:40




space.     Aside from the leases, the Debtor Subsidiaries do not have any other assets. The only

liability of the Debtor Subsidiaries are the obligations arising from their respective leases. The

Debtor Subsidiaries do not maintain their own bank accounts and BRC satisfies their lease

obligations directly.

           i.   History

         14.    BRC was founded in October 2009 by Jim Munson, a former partner in craft beer

producer The Brooklyn Brewery, and later the general manager of Dallis Brothers Coffee. At that

time, I led a group of investors to provide the initial funding for BRC. In 2010, Rob Herschenfeld

led an equity raise for a separate, but related company, Brooklyn Roasting Works, LLC. At the

end of 2010, BRC and Brooklyn Roasting Works, LLC combined to form one structure, which is

currently known as BRC. In 2011, BRC appointed Michael Pollack as a full-time manager and in

2012, he became a significant investor in the company.

         15.    Initially, BRC contract-roasted coffee at an outside location, which it sold on a

wholesale basis. In 2011, the company moved into leased space at 25 Jay Street, in the DUMBO

neighborhood of Brooklyn, New York, where it opened its first retail location and began roasting

its own coffee beans.

         16.    Between 2012 and 2017 sales expanded steadily. On the wholesale side of its

business, BRC sold to grocery stores in distinctive tin cans, to 3rd party coffee shops, and to

numerous corporate accounts such as Columbia University and Goldman Sachs. BRC’s retail

business expanded at its original site, where it took on additional space, and by opening additional

cafés in leased locations in Brooklyn and Manhattan. By 2017, BRC’s sales had reached $9.9

million split nearly evenly between wholesale operations and its seven cafés. Also in 2017, BRC

moved its headquarters from DUMBO to its new location at the Brooklyn Navy Yard, opened a



                                                 5
      Case 1-20-43683-ess         Doc 4    Filed 10/21/20     Entered 10/21/20 16:27:40




quality control lab, a much larger and more efficient roaster, and a completely refurbished

packaging line.

   B. Circumstances Leadings to Filing the Subchapter V Cases

       17.     In 2018, BRC suffered financial reversals from a confluence of events. Some were

of its own making, including not meeting its own expense budgets. But the largest reversal

stemmed from a failed effort to sell BRC. An investment group featuring the former chief

executive officer of Dunkin’ Donuts approached BRC in mid-year with an offer to purchase BRC

outright. After considerable negotiation, a letter of intent was signed agreeing on a purchase price

of approximately $22 million. The prospective purchasers already controlled several dormant

Manhattan locations and expressed their desire for BRC to take over these locations and begin

operations as soon as the sale transaction was completed. The purchasing group hired a national

accounting firm to perform due diligence. As weeks of due diligence turned into months, BRC

increased its staffing in preparation for taking over the new locations. Instead of cutting costs to

reduce its ongoing losses, BRC maintained its operations awaiting the expected closing on the sale

transaction. The closing never occurred. The prospective purchasing group walked away from the

deal at the end of 2018.

       18.     By the beginning of 2019, BRC’s financial condition was poor. BRC’s revenues

had actually declined in 2018 and did not show any growth for the first year since it was founded

in 2009; losses had reached the alarming level of $1.4 million; and cash reserves were nearly gone.

BRC’s lender, Brown Brothers Harriman (“BBH”), sought repayment of its $2.1 million loan (the

“BBH Loan”) and BRC had few options to enable its compliance.




                                                 6
      Case 1-20-43683-ess         Doc 4     Filed 10/21/20     Entered 10/21/20 16:27:40




       19.     In response, Managing Member Michael Pollack agreed to loan the Debtor the

monies necessary to pay off the BBH Loan, for BRC’s benefit, to afford BRC time to recover from

the failed sale transaction and the decline in revenue that had hurt the business in 2018.

       20.     As a result of Mr. Pollack’s loan to the Debtor to satisfy the BBH Loan, BRC

managed a substantial and hard-won recovery in 2019. The company increased sales by 6% to a

record $10.3 million, even as it slashed expenses by 9%. It squeezed out a profit of $94,000 and

stabilized its cash position, though at a minimal level.

       21.     Expectations were rising in 2020. Although still financially fragile, BRC had

seemed to regain its footing.     Several potentially significant strategic partnerships were in

development and BRC felt confident that it could again raise equity to replenish its balance sheet.

       22.     In February of 2020, I was assigned, as Debtors’ Managing Member, the task of

preparing an offering. But by mid- March 2020, with the spread of COVID-19 and the closing of

all of its own cafés and most of its customers, raising money became impossible.

       23.     Beginning mid-March 2020, BRC’s two primary channels of revenue dried up.

Retail sales – through its own cafés – dropped to near zero in April 2020, and then inched higher

as BRC cautiously opened up limited take-out service. Wholesale business – selling to other café’s

and grocery stores – plummeted as most larger customers (Columbia University, Goldman Sachs,

the airports) themselves closed or severely limited their activities. Grocery stores, which had

previously accounted for approximately 7% of BRC’s sales, were the lone surviving segment of

the Debtors’ business.

       24.      In the beginning of April 2020, BRC was forced to lay off the great majority of its

staff, including nearly everyone in its cafés. For the next three months, BRC navigated a chaotic

landscape of government-mandated commercial closings, consumer lock-downs, and fears about



                                                  7
          Case 1-20-43683-ess             Doc 4      Filed 10/21/20        Entered 10/21/20 16:27:40




staff and customer safety. The entire world was facing the hard realities of COVID-19, but

nowhere were the human and commercial costs higher than in New York City, where the

overwhelming majority of BRC revenue was sourced.

           25.      The second quarter of 2020 proved disastrous, with losses totaling nearly $300,000.

Fortunately, BRC applied for and received a Payroll Protection Program (“PPP”) loan of $727,000

from J.P. Morgan Chase Bank (the “PPP Loan”) 2. These funds from the PPP Loan proved vital to

cover payroll and a limited portion of rent during May, June and July 2020. But by August 2020,

as the PPP funds dwindled and sales remained severely depressed, BRC realized it no longer had

a realistic possibility of paying its past-due rent or rent that would become due in the foreseeable

future for any of its café locations. Despite good faith negotiations, none of BRC’s major landlords

to date have been willing to forego rent for closed locations, or to reduce rent enough to make

continued operations viable.

           26.      BRC believes that if it is relieved of the rent obligations of its shuttered cafés and

is able to focus on its wholesale business, it will remain a viable and healthy business with an

opportunity to grow again over time. Its production facility, core management team, and good

reputation in New York remain intact.

       C. The Debtors’ Business

              i.    Corporate Structure

           27.      Each of the Debtors is a corporation organized under the laws of the State of New

York. BRC is the parent company from which the business conducts the majority of its operations.

The four other Debtors Subsidiaries of BRC and maintain leases for four of the Debtors’ locations

and advertising space, as set forth at length above. I am presently managing each of the Debtors.



2
    The Debtors are in the process of applying for forgiveness for the PPP Loan.

                                                           8
       Case 1-20-43683-ess              Doc 4       Filed 10/21/20      Entered 10/21/20 16:27:40




        28.       The Debtors are organized as follows:


                   Brooklyn Roasting Works d/b/a Brooklyn Roasting Company
                                       (7418) (Parent)
                                    PPB - 63 Flushing Avenue, Brooklyn, NY
                                Brooklyn Army Terminal, Lobby & Annex Building
                                           Brooklyn, New York 11205

                                        25 Jay Street, Units 101, 103 & 104
                                            Brooklyn, New York 11201*




BRC Powerplant Building 123,      BRC Powerplant, LLC (2286)     Brooklyn Roasting Company     BRC Powerplant 45
        LLC (2469)                                                 Powerplant, LLC (6650)     Washington, LLC (9636)
                                          (Subsidiary)
         (Subsidiary)                                                   (Subsidiary)                (Subsidiary)
                                  Retail Space C, 50 West 23rd
 Building 123 at the Brooklyn        Street, New York, NY           200 Flushing Avenue      45 Washington St Brooklyn
          Navy Yard                         10010*                  Brooklyn, NY 11205              NY 11201
   Building 128 Complex,                                          38-42 Washington Street,
 Buildings 28, 123, and 128,
                                                                    Brooklyn, NY 11205
     Brooklyn NY 11211


 *Lease Will be Rejected as of Petition Date


          ii.     Ownership Structure

        29.       Michael Pollack, Robert Herschenfeld, James Munson and myself own a combined

50.39% of the outstanding equity of BRC. The approximately 40 remaining passive investors own

a combined 49.61% of BRC, with no other individual owning as much as 10%. The four non-

parent Debtors are wholly owned subsidiaries of BRC.

                                       Michael Pollock             18.73%
                                      Robert Herschenfeld          17.79%
                                        James Munson               12.66%
                                        Thomas Potter               1.21%
                                           TOTAL                   50.39%



                                                           9
      Case 1-20-43683-ess          Doc 4    Filed 10/21/20     Entered 10/21/20 16:27:40




        iii.    The Debtors’ Senior Management

       30.      Messrs. Herschenfeld, Munson, Pollack and myself constitute the current board

members of BRC as well as its subsidiary Debtors.

        iv.     Capital Structure

       31.      The following loans are outstanding as of the Petition Date:

               Borrower           Lender              Amount Owed         Loan Type
                 BRC           Michael Pollack         $32,261.65         Unsecured

                 BRC           Michael Pollack        $2,125,388.59       Unsecured
                 BRC        Audi Financial Services     $14,449.00         Secured
                 BRC         TD Bank - Auto Loan        $23,619.00         Secured
                 BRC        JP Morgan Chase PPP        $727,000.00        Unsecured
                            Wells Fargo Equipment
                 BRC               Finance              $5,832.60           Secured
                                                      $2,922,718.24
         v.     The Debtors’ Employees

       32.      Collectively, the Debtors currently have 15 employees across all business lines. See

Local Rule 1007-4(a)(14).

        vi.     Debtors’ Assets and Liabilities

             a. Assets

       33.      A current balance sheet and summary of the Debtors’ assets and liabilities is

attached as Exhibit A. See Local Rule 1007-4(a)(8).

                       1)      Debtors’ Leased Spaces

       34.      The Debtors currently lease the following premises (as listed by Debtor):

             a. Brooklyn Roasting Works LLC

                    i.        Portion of Lobby, Annex Building, Brooklyn Army Terminal,
                              Brooklyn, NY 11220;
                   ii.        Units 101, 103, 104, and portion of the basement at 25 Jay Street,
                              Brooklyn, NY 11201;


                                                 10
        Case 1-20-43683-ess             Doc 4      Filed 10/21/20           Entered 10/21/20 16:27:40




               b. Brooklyn Roasting Company Powerplant LLC

                           i.      Sign Posting on the rear of building located at 200 Flushing Avenue,
                                   Brooklyn, New York 11205;
                          ii.      38, 40 and 42 Washington Avenue, Brooklyn, New York 112015 (as
                                   consolidated and restated in lease);

               c. BRC Powerplant 45 Washington LLC

                           i.      For the demised premises known as 45 Washington Street located in
                                   the building known as 55 Washington Street, Brooklyn, NY 11201;

               d. BRC Powerplant 123, LLC

                           i.      Building 123 in the Green Manufacturing Center at the Brooklyn
                                   Navy Yard in the Building 128 Complex, Buildings 28, 123, and 128,
                                   Brooklyn NY 11211;

               e. BRC Powerplant, LLC

                           i.      Retail Space C, 50 West 23rd Street, New York, NY 10010.

See Local Rule 1007-4(a)(10).

         35.        The Debtors own personal property at the majority of the leased spaces, including

coffee and production equipment necessary for the Debtors’ ongoing operations. The Debtors own

a modest amount of office equipment that has insubstantial value.

                            2)      Debtors’ Insurance

         36.        As of the Petition Date, Debtors maintain property and liability insurance as set

forth on the schedule of policies below:

                                                   Insurance Policies

           Policy Type                      Company                Policy Number              Term            Premium
           Commercial                     Liberty Mutual           BKS58191076        11/9/2019 - 11/9/2020   $9,647.00
         Business Owner                   Liberty Mutual           BZS58191076        11/9/2019 - 11/9/2020   $11,853.00
   Commercial Umbrella Policy             Liberty Mutual           USO58494733        11/9/2019 - 11/9/2020   $8,873.00
  Commercial Automobile Policy            Liberty Mutual           BAA58191076        11/9/2019 - 11/9/2020   $37,172.00
    Commercial Flood Policy                Wright Flood            311151440733        4/2/2020 - 4/2/2021     $914.00
    Commercial Surety Bond                    Utica                 SU5033195          3/1/2020 - 3/1/2021    $3,197.00
  Employment Practices Liability          Mount Vernon             EPL2553739D         6/5/2020 - 6/5/2021    $2,011.00



                                                           11
             Case 1-20-43683-ess                Doc 4      Filed 10/21/20          Entered 10/21/20 16:27:40




          Commercial Disability                   Shelter Point             D490956             8/5/2019 - No Expiration   $9,052.00
Workers Compensation & Employers Liability          Travelers          UB-8L297644-20-42-G      12/26/2019 - 12/26/2020    $55,473.00


                                  3)         BRC’s Bank Accounts

              37.       As of the Petition Date, Debtor BRC maintains six (6) bank accounts, as listed

   below, and will be opening a debtor in possession account at Chase immediately upon the filing

   of these Subchapter V Cases.

                                                                                             Balance on
                                 Financial               Type of           Last 4 Digits      Petition
                                Institution              Account            of Account          Date
                             JP Morgan Chase              Payroll              1762          $9,308.93
                             JP Morgan Chase            Checking               2650           $824.38
                             JP Morgan Chase            Operating              2966            $0.00
                             JP Morgan Chase             Savings               6850            $0.00
                             JP Morgan Chase            23rd Cash              7111            $68.86
                                                         Analysis
                             JP Morgan Chase             Business              7653          $64,806.75
                                                                              TOTAL          $75,008.92

                                  4)         Debtors’ Vehicles

              38.       The Debtors own four (4) vehicles, two of which have outstanding automobile loan

   balances as of the date of the Petition.

                              Vehicle Type                        KBB Value             Auto Loan Balance
                        2019 Grey Promaster RAM                    $28,700                   $23,619
                             Nissan NV 200                         $10,400
                       2015 Black Promaster RAM                    $18,300
                             2016 Audi Q5                          $25,000                    $14,449
                                TOTAL                              $82,400                    $38,068

                                  5)         Debtors’ Receivables

              39.       The Debtors are owed receivables that have the face value of $269,473.69, though

   a substantial portion of those receivables (approximately $141,554.80) are 60 days old or older.

   Therefore, less than $130,000 ($127,918.85) of those receivables are likely collectible.




                                                                  12
      Case 1-20-43683-ess         Doc 4     Filed 10/21/20     Entered 10/21/20 16:27:40




       40.      Included among those receivables is an amount due from a third-party contract

counterparty for which for which the Debtors have retained counsel, but have not yet commenced

legal action to recover the amounts due.

                      6)       Debtors’ Contracts

       41.      The Debtors are also parties to a number of executory contracts, the majority of

which are sales contracts with third parties for the supply of coffee and related products.

                      7)       Debtor Property Held by Others

       42.       The Debtors have no property in possession or custody of any custodian, public

officer, mortgagee, pledgee, assignee of rents or secured creditor, or agent for any such entity. See

Local Rule 1007-4 (a)(10).

                      8)       Location of Debtors’ Assets and Books and Records

       43.      The majority of the Debtor’s books and records are maintained at 63 Flushing

Avenue, Building 123, Brooklyn Navy Yard, Brooklyn, New York 11205

             b. Liabilities

                      1) Twenty Largest Unsecured Creditors

       44.      A list setting forth the Debtors’ twenty (20) largest unsecured creditors, excluding

those persons who constitute “insiders” under Bankruptcy Code section 101(31), is attached hereto

as Exhibit B. Exhibit B includes the creditors’ names, addresses, telephone numbers (for persons

familiar with the account, if available), amount of each claim, and an indication of whether the

claims are contingent, unliquidated, disputed, or partially secured. See Local Rule 1007-4(a)(5).

                      2) Five Largest Secured Creditors

       45.      A list setting forth the Debtors’ secured claims, is attached hereto as Exhibit C.

Exhibit C includes the creditors’ names, addresses, telephone numbers (for persons familiar with



                                                 13
       Case 1-20-43683-ess         Doc 4     Filed 10/21/20     Entered 10/21/20 16:27:40




the account, if available), amount of each claim, and an indication of whether the claims are

contingent, unliquidated, disputed, or partially secured. See Local Rule 1007-4(a)(6).

                      3) Threatened or Pending Actions Against the Debtor

        46.      None of the Debtors are defendants in any pending lawsuits nor are any legal

actions threatened against the Debtors.

    D. First Day Motions

              1. Lease Rejection Motion

        47.      On the first day of these Subchapter V Cases, the Debtors will file a motion (the

“Lease Rejection Motion”) for entry of interim and final orders, pursuant to sections 365(a) and

554(a) of the Bankruptcy Code and Rules 6003, 6004, 6006 and 6007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”): (i) authorizing the Debtors to reject certain

unexpired leases of nonresidential real property for certain premises leased by the Debtors

(collectively, the “Rejected Leases”) as set forth on Schedule 1 to the Proposed Orders to the Lease

Rejection Motion and authorizing the Debtors to implement the Lease Rejection Procedures as

more fully described in the Lease Rejection Motion and setting a bar date within which the

Landlord of any Rejected Lease has to file a claim for lease rejection damages; (ii) authorizing the

Debtors to abandon any remaining personal property located at the premises for the Rejected

Leased (the “Premises”) (as defined herein), each effective nunc pro tunc to the Petition Date (as

defined herein); and (iii) granting related relief.

        48.      In the ordinary course of business, the Debtors are collectively tenants under seven

(7) different leases for nonresidential real property (collectively, the “Leases”) from which they

operate their retail, wholesale and distribution businesses. The Debtors do not own any of the real

property from which they conduct their business. In connection with their efforts to preserve and



                                                      14
       Case 1-20-43683-ess           Doc 4     Filed 10/21/20       Entered 10/21/20 16:27:40




maximize the value of their estates through the filing of these Subchapter V Cases, the Debtors, in

their business judgment, have determined that two of the Leases are burdensome and should be

rejected immediately upon filing of the Subchapter V Cases because they are no longer necessary

to the Debtors’ business and the rejection of those Leases will facilitate the Debtors’ effective

reorganization.

        49.      The first Rejected Lease is for the premises located at Units 101, 103, 104, and

portion of the basement at 25 Jay Street, Brooklyn, NY 11201, which is occupied by Debtor BRC

(the “BRC Lease”). BRC previously relinquished control of and surrendered the premises of the

BRC Lease effected June 30, 2020, as set forth in written correspondence, dated June 26, 2020

and addressed to the landlord of the BRC Lease. Nevertheless, in the abundance of caution and to

eliminate any risk of further liability associated with the BRC Lease, BRC seeks to reject the BRC

Lease in these Subchapter V Cases. The second Rejected Lease is for the premises located at

Retail Space C, 50 West 23rd Street, New York, NY 10010, which is occupied by Debtor BRC

Powerplant LLC (the “23rd Street Lease”). 3

        50.      Rejecting the Rejected Leases immediately upon filing of these cases will eliminate

the unnecessary accrual of administrative expenses that might be incurred in connection with the

Rejected Leases, a result that will benefit the Debtors’ estates and their creditors.

              2. Joint Administration Motion

        51.      On the Petition Date, the Debtors will also file a motion (the “Joint Administration

Motion”) seeking entry of an order, pursuant to Bankruptcy Rule 1015(b), authorizing and

directing, for procedural purposes only, the joint administration of these Subchapter Cases.




3
 Prior to the Petition Date, the landlord of the 23rd Street Lease is aware of BRC Powerplant LLC’s intention
to reject the 23rd Street Lease formally in these Subchapter V Cases.

                                                     15
       Case 1-20-43683-ess          Doc 4     Filed 10/21/20    Entered 10/21/20 16:27:40




        52.     In the Joint Administration Motion, the Debtors will request that the Court maintain

one file and one docket for all of the jointly administered Subchapter V Cases under the case

number assigned to Brooklyn Roasting Works, LLC, et al. and that these Subchapter V Cases be

jointly administered under a consolidated caption.

        53.     The Debtors believe that joint administration of the Debtors’ Subchapter V Cases

is warranted because the financial affairs and business operations of the Debtors are closely related.

Entry of an order directing joint administration of these cases will avoid duplicative notices,

applications and orders, and will thereby save considerable time and expense for the Debtors and

result in substantial savings to their estates.

    E. The Debtors’ Post-Petition Operations and Goals

        54.     Following the Petition Date, the Debtors intend to continue the operation of its

business and the management of its properties as Debtors and Debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. See Local Rule 1007-4.

        55.     The Debtors propose to pay BRC’s officers, including Jim Munson (President),

Michael Pollack (Manager) and myself, Manager, Chairman of the Board and point person from

the Debtors for these Subchapter V Cases, collectively $6,700 per week for the thirty (30) day

period following the Petition Date, which is consistent with their pre-petition compensation. See

Local Rule 1007-4(a)(15).

        56.     The Debtors propose to pay BRC’s employees a total weekly payroll of $16,500 as

itemized below:

                                          Weekly Payroll
                                      Retail Payroll            $8,200
                                    Production Payroll          $1,600
                                  G&A Payroll (Overhead)        $6,700
                                         TOTAL                 $16,500


                                                  16
       Case 1-20-43683-ess         Doc 4      Filed 10/21/20    Entered 10/21/20 16:27:40




       57.       A schedule of estimated cash receipts and disbursements, net cash gain or loss,

obligations and receivables expected to accrue but remain unpaid, other than professional fees, for

the 30-day period following the Petition Date is annexed hereto as Exhibit D. See Local Rule

1007-4(a)(16).

       58.       During the pendency of these Subchapter V Cases, the Debtors anticipate using the

tools set forth in the Bankruptcy Code to reduce the Debtors’ overhead and to restructure their

debts. I believe the reorganization of the Debtors’ businesses will benefit all of the Debtors’

creditors.

                                              Conclusion

       59.       The Debtors reserve the right to amend or supplement any of the schedules annexed

hereto as exhibits in the event additional information is obtained by the Debtors during the course

of these proceedings.

       60.       I believe that the protection of the Bankruptcy Court will enable the Debtors to

maximize the value of its assets for the benefit of the Debtors’ estates and their creditors.



       I declare under penalty of perjury that, to the best of my knowledge and after reasonable

inquiry, the foregoing is true and correct.

Dated: October 21, 2020


                                                    /s/ Thomas D. Potter
                                                    Thomas D. Potter




                                                  17
Case 1-20-43683-ess   Doc 4   Filed 10/21/20   Entered 10/21/20 16:27:40




           Exhibit A
                 Case 1-20-43683-ess                  Doc 4        Filed 10/21/20   Entered 10/21/20 16:27:40




Brooklyn Roasting Company
Balance Sheet 9/30/20

ASSETS
   Current Assets
     Checking/Savings
       Bank Accounts                              345,297.50
       BRINKS                                     (14,603.27)
         Paypal                                     9,429.17
         Cash                                       4,559.00
     Total Checking/Savings:                      344,682.40
     Accounts Receivable                          127,918.00
     Other Current Assets
       Undeposited Funds                           72,183.83
         Inventory Asset                           48,261.00
       Outstanding Loans                                 -
       Security Deposits                                 -
       Miscelaneous                                 5,852.98
     Total Other Current Assets                   126,297.81
   Total Current Assets                           598,898.21
   Fixed Assets
     Machinery & Equipment                        226,077.00
      Automobiles                                  44,332.00
     Coffee Equipment                              31,883.00
   Total Fixed Assets                             302,292.00
   Goodwill & Intangible Assets                          -
TOTAL ASSETS                                $     901,190.21

LIABILITIES & EQUITY
   Liabilities
     Current Liabilities
       Total Accounts Payable                     664,110.04
       Total Credit Cards                          67,862.26
       Other Current Liabilities
            Sales Tax Payable                      10,669.67
            Payroll Liabilities                    35,638.01
            Miscellaneous                           6,790.14
       Total Other Current Liabilities             53,097.82
     Total Current Liabilities                    785,070.12
     Long Term Liabilities
       Due to Michael Pollack (A)             2,125,388.59
       Due to Michael Pollack (B)                28,448.25
       Chase - PPP Loan                         726,957.00
       Loan Payable - Pallet Stacker              5,832.60
       Loan - Auto Financial                     14,449.09
       Loan - TD FInance                         23,619.33
     Total Long Term Liabilities              2,924,694.86
   Total Liabilities                        $ 3,709,764.98
   Equity
     Partner's Equity                            4,119,517.26
     Retained Earnings                          (3,104,880.88)
     Net Income                                 (3,892,961.00)
   Total Equity                                 (2,878,324.62)
TOTAL LIABILITIES & EQUITY                         831,440.36

     NOTES:
      Includes consolidated subsidiaries
      Assets listed at current liquidation value net of uncollectibles
      Furniture, fixtures and misc. coffee equipment at leased cafes are
          assumed to have no current value
      Deposits on leased premises are assumed to have no value
Case 1-20-43683-ess   Doc 4   Filed 10/21/20   Entered 10/21/20 16:27:40




           Exhibit B
       Case 1-20-43683-ess   Doc 4   Filed 10/21/20    Entered 10/21/20 16:27:40




   Debtors’ Consolidated List of Creditors Who Have the 20 Largest
               Unsecured Claims and are Not Insiders
Name of Creditor       Creditor Contact         Nature of Claim            Amount of
                                                                            Claim
 25 Jay Street LLC         77 Box Street          Landlord Rent             $141,206.64
                       Brooklyn, NY 11222             Arrears
 Basin Haulage, Inc.      PO Box 790058         Goods or Services             $250.00
                        Middle Village, NY      Sold and Delivered
                               11379
 CLW Distributors       79 G Express Street       Goods Sold and              $250.00
                       Plainview, NY 11803          Delivered
Cold Brew Ventures        10 Jewel Drive          Goods Sold and            $25,000.00
       LLC               Wilmington, MA             Delivered
Back Bay Roasters &            01887
      Brewers
    Con Edison          4 Irving Place            Utility Services          $11,290.65
                    New York, NY 10003
 Flushing Brooklyn,    42 Washington                  Landlord Rent          $5,500.00
        Inc.               Avenue                        Arrears
                    Brooklyn, NY 11205
GMC Master Tenants, 63 Flushing Avenue,               Landlord Rent         $182,508.44
        LLC          Building 292, Unit                  Arrears
                             300
                    Brooklyn, NY 11205
  JP Morgan Chase     PO Box 9001022                    PPP Loan            $726,957.00
                       Louisville, KY
                         40290-1022
 Leibensperger Law     111 John Street           Services Sold and            $225.00
        Firm              Suite 2510                 Delivered
                    New York, NY 10038
 Pain D’Avignon III     PO Box 1872               Goods Sold and              $500.00
        Ltd.        Long Island City, NY            Delivered
                            11101
     Two Trees       45 Main Street, 601              Landlord Rent         $234,525.86
Management Co. LLC Brooklyn, NY 11201                    Arrears
     Two Trees      45 Main Street, Suite             Landlord Rent         $73,794.32
Management Co. LLC           1100                        Arrears
                    Brooklyn, NY 11201
Case 1-20-43683-ess   Doc 4   Filed 10/21/20   Entered 10/21/20 16:27:40




           Exhibit C
      Case 1-20-43683-ess   Doc 4   Filed 10/21/20   Entered 10/21/20 16:27:40




    Debtors’ Consolidated List of Creditors Who Have the Largest
                Secured Claims and are Not Insiders
Name of Creditor     Creditor Contact          Nature of Claim           Amount of
                                                                          Claim
  Audi Financial      PO Box Financial          Automobile Loan           $14,449.00
    Services               Services
                       Carol Stream, IL
                         60197-5215
 TD Auto Finance        PO Box 9223             Automobile Loan           $23,619.00
                      Farmington Hills,
                     Michigan 48333-9223
   Wells Fargo          PO Box 1433              Equipment Loan            $5,832.60
Equipment Finance      Des Moines, IA
                         50306-1433
Case 1-20-43683-ess   Doc 4   Filed 10/21/20   Entered 10/21/20 16:27:40




           Exhibit D
 Case 1-20-43683-ess                Doc 4     Filed 10/21/20   Entered 10/21/20 16:27:40

13-Week Budget Options

Revenue
                              Weekly    13 Week
Retail
200 Flushing                  $13,500   $175,500
45 Washington                 $13,500   $175,500
Wythe Ave                      $1,250    $16,250
Building 92                    $3,750    $48,750
Totals                        $32,000   $416,000

Wholesale
Wholesale - Manhattan          $5,000    $65,000
Wholesale - Brooklyn          $12,000   $156,000
Wholesale - Out & HA           $2,500    $32,500
Wholesale - Grocery           $15,500   $201,500
Totals                        $35,000   $455,000

Webstore
Webstore Sales                $12,000   $156,000
Totals                        $12,000   $156,000

          Total Revenue       $79,000 $1,027,000


Expenses                      Weekly    13 Week
Retail
Rent                           $3,625    $47,125
Payroll Retail                 $8,200   $106,600
Utilities                      $2,250    $29,250
Coffee Costs                   $4,500    $58,500
Cafe Food and Supplies         $3,500    $45,500
Credit card fees               $1,000    $13,000
Totals                        $23,075   $299,975

Wholesale
Sales & Service Payroll        $6,500    $84,500
Production Payroll             $1,600    $20,800
Coffee Costs                  $14,300   $185,900
Storage                         $500      $6,500
Delivery                       $2,350    $30,550
Totals                        $25,250   $328,250

Webstore
Webstore Coffee Costs          $2,640    $34,320
UPS                            $3,750    $48,750
Credit Card fees                $750      $9,750
Shipping supplies               $200      $2,600
Totals                         $7,340    $95,420

Overhead
Rent                           $7,500    $97,500
Utilities                      $1,500    $19,500
Payroll G&A                    $6,700    $87,100
Marketing & promotion           $500      $6,500
Insurance                      $2,500    $32,500
Miscellaneous & maintenance    $2,000    $26,000
Totals                        $20,700   $269,100

         Total Expenses       $76,365   $992,745

Net Total                     $2,635    $34,255
 Case 1-20-43683-ess                 Doc 4   Filed 10/21/20        Entered 10/21/20 16:27:40
                                                                Expected Starting balance:   $100,000
                                                                                *After completing all payments




                                                                        +3%
                                                                        Net Income



                                                                   $31,620
 START BALANCE END BALANCE
             $100,000     $131,620

Weekly                                             13 Week Period
Expenses        $76,365                            Expenses          $992,745
Income          $79,000                            Income          $1,027,000
Net weekly       $2,635                            Net 13 wks         $34,255
